    Case 2:18-cv-01844-GW-KS Document 297 Filed 08/13/19 Page 1 of 1 Page ID #:20404




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
BLACKBERRY LIMITED,                                          CASE NUMBER

                                                                     CV 18-1844-GW-KSx
                                              PLAINTIFF(S)
                            v.
FACEBOOK, INC., et al.,                                       RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       08/09/2019                      290                      Motion for a More Definite Statement
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            Docket No. 290 is stricken for the reason stated in the Notice [296] filed on August 12, 2019.




                                                             Clerk, U.S. District Court




Dated: August 13, 2019                                       By: Javier Gonzalez
                                                                Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
